Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 1 of 13 Page ID
                                 #:7528



  1 PAUL A. LEVIN (State Bar No. 229077)
    MORTGAGE RECOVERY LAW GROUP LLP
  2 550 North Brand Boulevard, Suite 1100
  3 Glendale, California 91203
    TELEPHONE: (818) 630-7900 FASCIMILE: (818) 630-7920
  4 EMAIL:       plevin@themrlg.com
  5
    ETAN MARK (admitted pro hac )
  6 DONALD J. HAYDEN (admitted pro hac )
  7 MARK MIGDAL & HAYDEN
    80 SW 8th Street, Suite 1999
  8 Miami, Florida 33130
  9 TELEPHONE: (305) 374-0440
    EMAIL:       etan@markmigdal.com
 10              don@markmigdal.com
 11
    Attorneys for Plaintiffs
 12
 13                        UNITED STATES DISTRICT COURT
 14        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 15
 16 MICHAEL LAVIGNE, et al.,                  CASE NO. 2:18-cv-07480-JAK (MRWx)
 17               Plaintiffs,                 [Related Case 2:13-cv-02488-BRO-RZ]
 18        vs.                                PLANTIFFS’ MEMORANDUM OF
                                              POINTS AND AUTHORITIES IN
 19 HERBALIFE LTD., et al.,                   SUPPORT OF EX PARTE
                                              APPLICATION TO MODIFY
 20               Defendants.                 SCHEDULING ORDER
 21                                           [Filed concurrently with [Proposed]
                                              Order]
 22
                                              Assigned to Hon. John A. Kronstadt,
 23                                           Courtroom 10B
 24
 25
 26
 27
 28

      PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                                TO MODIFY SCHEDULING ORDER
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 2 of 13 Page ID
                                 #:7529



   1     I.      INTRODUCTION
   2          The parties are in agreement that the current scheduling order needs to be
   3 modified but disagree about which deadlines should be extended. Defendant solely
   4 wishes to extend the summary judgment deadline, while Plaintiff requests that any
   5 modification should include the expert discovery deadlines.
   6          Several factors necessitate this extension; most importantly is the pendency of
   7 Defendant’s Motion to Dismiss (ECF No. 208) and Plaintiffs’ Motion for Class
   8 Certification (ECF No. 207) (collectively the “Pending Motions”). Moreover, third-
   9 party witnesses, working closely with Herbalife, have refused to submit to online
 10 depositions until very recently, providing dates for their depositions for the first time
 11 on June 12, 2020 (after months of requests).
 12           Accordingly, ex parte relief is necessary.
 13           This case is about Defendant Herbalife International of America Inc. conspiring
 14 with over forty individuals who act together, using misrepresentation and deceit, to
 15 sell tickets to a series of live events. The events are pitched as the guaranteed pathway
 16 to life changing financial success with the multi-level marketing business opportunity
 17 sold by Defendant. During the relevant period, Defendant sold hundreds of thousands
 18 of tickets to the prospective class members at a cost ranging from $40 to $175.
 19 Declaration of Etan Mark (“Mark Decl.”), ¶ 3-4. The highly detailed First Amended
 20 Complaint (ECF No. 202), accuses Herbalife of conducting the affairs of a
 21 racketeering enterprise, conspiring to conduct the affairs of a racketeering enterprise,
 22 violations of California’s Unfair Competition Law, and negligent misrepresentation.
 23 Defendant’s moved to dismiss the First Amended Complaint, ECF No. 208, and
 24 Plaintiffs have moved to certify a class based on the allegations in the First Amended
 25 Complaint, ECF No. 207. On February 24, 2020, the Court heard oral argument on
 26 the Pending Motions. Two days later, the Court entered the following Order:
 27           The Motions are taken UNDER SUBMISSION. Counsel should meet
 28           and confer, and file a joint report on or before 3/5/2020, with their
                                                 2
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 3 of 13 Page ID
                                 #:7530



   1        respective and/or collective views as to what dates should be adopted
   2        for future pre-trial proceedings in this matter following the issuance of
   3        the orders on both the Defendant's Motion and Plaintiffs Motion.
   4        On March 5, 2020, the Parties issued a joint report urging the Court to hold all
   5 outstanding deadlines in abeyance pending ruling on the two outstanding motions.
   6 ECF No. 262. On April 22, 2020, the Court entered an order extending all deadlines
   7 by approximately four months. ECF No. 266.
   8        The parties agree that some extension of pretrial deadlines is necessary.
   9 Defendant’s counsel recently reached out to Plaintiffs’ counsel requesting a
 10 stipulation to extend the deadline to file dispositive motions. Mark Decl. at ¶ 6.
 11 Plaintiffs agreed, but sought confirmation that Defendant would agree to similarly
 12 extend the initial expert disclosure deadline. Id. Although Defendant previously
 13 recognized that expert disclosures should not occur until after the Court’s ruling on
 14 class certification and motions to dismiss, see ECF No. 262, Defendant’s counsel
 15 indicated that he would likely be unable to agree to that relief. Plaintiffs’ counsel
 16 followed up with Defendant’s counsel on Monday, June 15 and he confirmed that
 17 Herbalife would not agree to the requested extension. Mark Decl. at ¶ 7. This ex parte
 18 motion followed.
 19         Plaintiffs have not been idle since oral argument on the Pending Motions. In
 20 addition to attempting to confer with Defendant on certain discovery issues, Plaintiffs
 21 have been diligently attempting to obtain discovery from six critical non-party
 22 witnesses: Leslie Stanford, Susan Peterson, Enrique Carillo, John Tartol, Garrain
 23 Jones, and Cody Morrow (the “Testifying Producers”). The Testifying Producers
 24 possess key information and documents directly relevant to Plaintiffs’ allegations.
 25 Despite agreeing to produce documents and provide deposition dates in January, the
 26 Testifying Producers waited another three months to begin producing documents and
 27 failed to offer even a single deposition date until June 12, 2020. Id. at ¶¶ 8-13. Now,
 28 after belatedly producing over 300,000 pages, some (but not all) of the Testifying
                                            3
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 4 of 13 Page ID
                                 #:7531



   1 Producers have agreed to sit for deposition on select dates through July 30, 2020, id.,
   2 fourteen days after the current expert disclosure deadline and three days after the
   3 current deadline to file motions.
   4           Plaintiffs’ request for a modified scheduling order should be granted for three
   5 reasons:
   6           First, the pleadings are not yet closed. The Court has yet to rule on Defendant’s
   7 Motion to Dismiss. Defendant has not pled its affirmative defenses in this matter and
   8 it would be unfair to compel Plaintiffs to disclose expert reports without the benefit
   9 of first considering those defenses.
 10            Second, the size and scope of the class has yet to be defined by the Court. It is
 11 unreasonable to require Plaintiffs to advance expert testimony — including damages
 12 testimony completely contingent on class definition — before any class has been
 13 defined by the Court. Because a ruling on Plaintiffs’ Motion for Class Certification
 14 is imminent, from a practical standpoint it makes sense to postpone the deadline to
 15 exchange expert reports and engage in expert discovery until after the parties have the
 16 benefit of a ruling on that motion.
 17            Third, Plaintiffs have not been provided an opportunity to finalize the discovery
 18 they need to bring this case to a conclusion — either at trial or on summary judgment.
 19 Plaintiffs have diligently litigated this case from its inception. To date, the parties
 20 have exchanged hundreds of thousands of pages of documents, served written
 21 discovery and have participated in eleven depositions, with at least six more to be
 22 scheduled in the coming months. Plaintiffs have been requesting documents and
 23 deposition dates from the Testifying Producers for the last six months, only recently
 24 securing documents and proposed dates. At this rate, its fact investigation stage will
 25 be complete after the expert disclosure deadline and after the dispositive motion
 26 deadline, but before any affirmative defenses are lodged. 1 This sequencing is
 27
 28
       1
           Plaintiffs have reserved the right to seek the completion of Herbalife’s corporate
                                                   4
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 5 of 13 Page ID
                                 #:7532



   1 prejudicial to the Plaintiffs who will not be able to test the sufficiency of Herbalife’s
   2 defenses in fact discovery and will not have the benefit of critical witness testimony
   3 in support of its expert opinions.
   4           By this motion, Plaintiffs respectfully submit that the deadlines be reset so as
   5 to mitigate this prejudice.
   6     II.      LEGAL ANALYSIS
   7           Ex parte relief is appropriate where the moving party seeks relief that cannot
   8 be addressed by a regularly-noticed motion, and will face prejudice if its application
   9 is denied, provided that the party is without fault in creating the need for ex parte
 10 relief. See Mission Power Engineering Co. v. Continental Cas. Co., 883 F. Supp. 488,
 11 492 (C.D. Cal. 1995). As explained below, ex parte relief is appropriate because
 12 Plaintiffs have diligently litigated the case from its inception, because denial of ex
 13 parte relief would prevent Plaintiffs from obtaining critical discovery necessary to its
 14 efforts to prepare its initial expert disclosures and motions for summary judgment
 15 through no fault of their own, and because Defendant will not be prejudiced by the
 16 relief sought herein. In fact, the parties all agree that the deadlines should be extended,
 17 but the Defendant wishes the deadlines to be extended in a manner that maximizes
 18 the prejudice to the Plaintiffs rather than allowing the orderly administration of this
 19 matter.
 20            In determining whether to modify the current scheduling order, the Court
 21 should consider (i) the degree of prejudice to any party; (ii) the ability of that party to
 22 cure the prejudice; (iii) any impact which the amendment would have on the orderly
 23 and efficient conduct of the trial; and (iv) any willfulness or bad faith by the party
 24 seeking the amendment. Newegg Inc. v. Ezra Sutton, P.A., CV1501395TJHJCX, 2016
 25 WL 9108891, at *1 (C.D. Cal. Aug. 19, 2016) (citing Galdamez v. Potter, 415 F.3d
 26 1015, 1020 (9th Cir. 2005). Unihan Corp. v. Max Group Corp., CV 09-07921 MMM
 27
    representative deposition and seek additional discovery pending receipt of the answer
 28 and affirmative defenses.
                                              5
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 6 of 13 Page ID
                                 #:7533



   1 PLAX, 2011 WL 6814044, at *1 (C.D. Cal. Dec. 28, 2011) (same). Each of these
   2 factors weigh in favor of a modification here.
   3
                 a. Plaintiffs will be prejudiced if ex parte relief is not granted.
   4
             Due to the unique procedural posture here and the scope of the allegations
   5
       made, Plaintiffs would be prejudiced absent a continuance of pending deadlines
   6
       including the deadline to serve initial expert disclosures (July 16, 2020) and the last
   7
       day to file motions (including dispositive and discovery motions, July 27, 2020).
   8
       There are three reasons why Plaintiffs will be prejudiced if the scheduling order is not
   9
       modified: (1) the pleadings are not yet closed in this matter; (2) the size and scope of
 10
       the class has yet to be defined by the Court; and (3) Plaintiffs have been denied access
 11
       to critical discovery through no fault of their own. For each of these reasons the
 12
       scheduling order should be modified.
 13
                    1. The pleadings are not yet closed in this matter.
 14
             If the Court completely denies Defendant’s Motion to Dismiss and grants
 15
       Plaintiffs’ Motion for Class Certification in its entirety, Defendant would still need to
 16
       plead their affirmative defenses. It is unfair and impractical to expect Plaintiffs to
 17
       proceed with expert disclosures before having the benefit of complete pleadings.
 18
       Similarly, it is untenable that Plaintiffs will not have the ability to move for summary
 19
       judgment on any of Herbalife’s defenses under the current schedule.
 20
             The case of Dinwiddie v. United States, 1:18-CV-00197-DCN, 2020 WL
 21
       86193, at *2 (D. Idaho Jan. 7, 2020), is instructive. In that case, the United States (a
 22
       defendant in a civil matter) sought leave to add additional, previously unpled
 23
       affirmative defenses. Id. at *1. The Plaintiff then sought an extension of the expert
 24
       disclosure deadline, but the United States refused contending Plaintiff “was aware of
 25
       its intent to provide evidence of [the unpled affirmative defenses] because it stated as
 26
       such in a response to interrogatories.” Id. In rejecting the United States’ argument
 27
       and granting Diwiddie’s request to extend the expert disclosure deadline, the
 28
                                                  6
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 7 of 13 Page ID
                                 #:7534



   1
       Dinwiddie court held:
   2
              The Court rejects the United States' argument that Julie failed to
   3
              diligently pursue this discovery because she had adequate notice of this
   4
              defense via the February 5, 2019, response to interrogatories. The
   5
              language in the response that purportedly puts Julie on notice simply
   6
              states, “the transfer was fraudulent under the laws of the State of
   7
              Alaska.” Dkt. 31-1, at 8. Even if it can be said that this language is
   8
              legally sufficient to alert Julia of the United States' intent to utilize the
   9
              fraudulent transfer affirmative defense, that language was contained in
 10
              a response to an interrogatory, not in an answer to a complaint. As such,
 11
              it cannot qualify as an affirmative defense. See Fed. R. Civ. Pro. 8(c)
 12
              (“In responding to a pleading, a party must affirmatively state any
 13
              avoidance or affirmative defense.”). A response to an interrogatory
 14
              does not carry the same significance that an affirmative defense does.
 15
              The United States must have known this, which is why on August 1,
 16
              2019, it filed an Amended Answer and included the new affirmative
 17
              defense.
 18
       Id. at *2.
 19
              Plaintiffs are not seeking a significant extension of pretrial deadlines. Rather,
 20
       Plaintiffs are requesting what they anticipate will be the minimum extension
 21
       necessary to properly prepare experts for this complex case after having the benefit
 22
       of seeing Defendant’s answer and affirmative defenses. 2 It is all but definitionally
 23
       prejudicial to deny Plaintiffs the ability to engage in discovery in response to
 24
       affirmative defenses.         See, e.g., Gold v. Midland Credit Mgt., Inc.,
 25
 26   Defendant previously claimed that Plaintiffs are “familiar” with their affirmative
       2

 27 defenses. To the extent Defendants’ wish to provide the Plaintiffs’ with their
    affirmative defenses now, Plaintiffs envision only needing an additional 45 days to
 28 complete fact discovery, rather than the 60 days requested.
                                              7
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 8 of 13 Page ID
                                 #:7535



   1
       13CV02019BLFMEJ, 2014 WL 3371429, at *3 (N.D. Cal. July 9, 2014) (discussing
   2
       Plaintiffs right to seek discovery on affirmative defenses); New York v. Micron Tech.,
   3
       Inc., C 06-6436 PJH, 2009 WL 29883, at *6 (N.D. Cal. Jan. 5, 2009) (same).
   4
              For this reason alone, Plaintiffs would be unfairly prejudiced without an
   5
       extension of the expert disclosure deadline.
   6
                     2. The size and scope of the putative class has not been defined by the
   7
                        Court.
   8
              Additionally, it does not make sense for the parties to rush to proceed with their
   9
       expert disclosures when the size and scope of the class is going to be defined by the
 10
       Court imminently. The Court’s ruling on the Pending Motions will undoubtedly have
 11
       an effect on Plaintiffs’ expert disclosures. While Plaintiffs can submit expert
 12
       disclosures based on the current allegations of the Amended Complaint and can
 13
       attempt to guess the most likely ruling on class certification, it would be highly
 14
       inefficient – and prejudicial – for Plaintiffs to do so. It is difficult to imagine a scenario
 15
       where the Plaintiffs submit their expert disclosures in four weeks from now, and then
 16
       are not compelled to renew those disclosures in light of the Court’s rulings and
 17
       Defendant’s affirmative defenses. This is not only a waste of party resources, it also
 18
       unduly prejudices Plaintiffs to be forced to submit at least two sets of expert reports.
 19
       Herbalife itself implicitly recognized this prejudice, and initially agreed that expert
 20
       disclosures should not occur until after the Court’s rulings. ECF No. 262. For these
 21
       reasons, the Court should extend the deadline to exchange expert reports and engage
 22
       in expert discovery until after the parties have the benefit of a ruling on that motion.
 23
                     3. Plaintiffs have been denied access to critical discovery through no
 24
                        fault of their own.
 25
              Plaintiffs have not been sitting in idle for the last year and a half. The parties
 26
       have exchanged hundreds of thousands of pages of documents, served written
 27
       discovery, spent dozens of hours conferring on the proper scope of discovery,
 28
                                                     8
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 9 of 13 Page ID
                                 #:7536



   1
       participated in eleven depositions, and served dozens of subpoenas on critical third-
   2
       party witnesses. As evidenced by their October 31, 2019, ex parte application to
   3
       extend pretrial discovery deadlines (ECF No. 199), Defendant and Testifying
   4
       Producers spent the bulk of last year refusing to produce any documents and have
   5
       unfairly and improperly delayed Plaintiffs access to discovery in this matter. Since
   6
       then, Plaintiffs have held several discovery conferences with Magistrate Judge
   7
       Wilner, culminating with a hearing on January 29, 2020. As a result of that hearing,
   8
       Defendant agreed to produce critical information and did so six weeks later.
   9
             At the same hearing the Testifying Producers (who are operating under a joint
 10
       defense agreement with Herbalife) agreed to produce documents and sit for
 11
       deposition. However, Herbalife and counsel for the Testifying Producers refused to
 12
       offer any deposition dates until June 12, 2020 (initially claiming no dates of
 13
       availability and then refusing to participate in Zoom proceedings). Id. at ¶¶ 8-13. The
 14
       Testifying Producers did not begin document production until April 2020 (producing
 15
       over 300,000 pages thus far) with production still ongoing. Id. Counsel for the
 16
       Testifying Producers have offered deposition dates for only five of the six witnesses,
 17
       and those dates extend beyond the current July 27, 2020, deadline to file all motions
 18
       (including discovery motions). Id.
 19
             These documents and depositions are critical for both Plaintiffs’ anticipated
 20
       expert testimony and anticipated motions for summary judgment. Even if it were
 21
       somehow practical for Plaintiffs to review 300,000 pages and work with an expert to
 22
       comply with the July 16, 2020 expert disclosure deadline, the Testifying Producers
 23
       have only offered deposition dates after that deadline. Plaintiffs have been asking for
 24
       documents and deposition dates for months, but the Testifying Producers have failed
 25
       to comply. Id.
 26
             These documents and testimony are highly relevant to Plaintiffs’ case. The
 27
       Amended Complaint alleges a significant conspiracy between Herbalife and its top
 28
                                                 9
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 10 of 13 Page ID
                                  #:7537



   1
       distributors, six of which are the Testifying Producers. As the Court recognized in its
   2
       order on the motion to dismiss, the Plaintiffs’ allegations of the Defendants’ enterprise
   3
       “satisfy the three elements of the distinct enterprise test.” ECF No. 196 at 7. This
   4
       enterprise consists of a Herbalife corporate entity along with individual Herbalife
   5
       distributors and the entities that they control. Id. Although the claims against the top
   6
       distributors have been severed — as a result of Herbalife’s insistence that this case be
   7
       transferred to California — they remain important witnesses in this case. Top
   8
       distributors make up the operative units of the alleged RICO enterprise. Through their
   9
       participation in national strategy and planning committees, and through their
  10
       operation of local and regional planning and leadership groups, the top distributors
  11
       control many of the most fundamental aspects of the scheme. A large subset of Circle
  12
       of Success events — eight of twelve months per year — are directly sold and
  13
       controlled by top distributors. Only (apparently) these top distributors have access to
  14
       the financial information relating to this large subset of events, a fact that was
  15
       confirmed by Herbalife’s corporate representative at his September 25, 2019,
  16
       deposition.
  17
                 b. The orderly administration of this case and trial
  18
             As the schedule currently stands, expert disclosures are due prior to the filing
  19
       of affirmative defenses. The schedule also requires the parties to prepare expert
  20
       reports before the Court rules on Defendant’s Motion to Dismiss or Plaintiffs’ Motion
  21
       for Class Certification. The effect of the current scheduling order will likely require
  22
       expert reports to be amended in order to conform with the Court’s rulings on the
  23
  24 Pending Motions and Defendant’s to-be-pled affirmative defenses. Granting this ex
  25 parte motion, however, will result in the orderly and efficient administration of this
  26 case without effecting the trial date in this matter (as this matter is not yet on the
  27 Court’s trial docket).
  28
                                                  10
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 11 of 13 Page ID
                                  #:7538



   1            c. Plaintiffs’ good-faith pursuit of discovery
   2         Upon transfer of this case to this district, Plaintiffs promptly propounded
   3 discovery. See Mark Decl., ¶ 14. To date, the Plaintiffs have propounded requests
   4 for production on November 14, 2018, August 23, 2019 and November 22, 2019 a
   5 request for inspection on October 17, 2019, and interrogatories on June 12, 2019,
   6 August 9, 2019 and November 22, 2019. Id. at ¶ 15. Moreover, Plaintiffs have
   7 participated in eleven depositions, have propounded dozens of third-party subpoenas
   8 duces tecum and plan to depose each of the Testifying Producers in the coming weeks,
   9 subject to coordination with opposing counsel. Id. at ¶ 16.
  10         Since the parties last submitted their joint scheduling report, the country has
  11 been faced with a pandemic, the Court has not yet ruled on the Pending Motions, and
  12 Plaintiffs have failed to receive critical discovery from third-party witnesses through
  13 no fault of Plaintiffs. Simply, the requested relief is due entirely to factors outside of
  14 Plaintiffs’ control. Plaintiffs efforts have been diligent, consistent, and have clearly
  15 established good cause for the relief sought herein. John v. Mammoth Recreations,
  16 Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[G]ood cause means scheduling deadlines
  17 cannot be met despite [a] party’s diligence”).
  18     III.   PLAINTIFFS’ NOTIFIED DEFENDANTS OF THIS APPLICATION
  19         Plaintiffs gave notice to Defendants of this application, as required by Local
  20 Rule 7-19. Defendants’ counsel’s, name, address, telephone number, and e-mails re
  21 as follows:
  22         Paul Chan, Mark T. Drooks, and Gopi K. Panchapakesan
  23         Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C.
  24         1875 Century Park E., 23rd Floor
  25         Los Angeles, CA 90067
  26         (310) 201-2100
  27         mdrooks@birdmarella.com
  28         gkp@birdmarella.com
                                                 11
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 12 of 13 Page ID
                                  #:7539



   1        Plaintiffs’ counsel conferred numerous times with Defendants’ counsel Paul
   2 Chan regarding the relief sought herein. The parties were ultimately unable to agree
   3 on the relief sought. Thus, this application became necessary.
   4     IV.   PROPOSED MODIFIED SCHEDULING ORDER
   5        As required by the Court’s Standing Order (ECF No. 266), Plaintiffs submit the
   6 following amended proposed scheduling order consistent with the Court’s
   7 requirements:
   8   [July 16, 2020]            Initial Expert Disclosures
   9
       September 16, 2020
  10
  11   [July 30, 2020]            Rebuttal Expert Disclosures

  12   September 30, 2020
  13
  14   [August 13, 2020]          Expert Discovery Cut-Off
  15
       October 14, 2020
  16
  17   [July 27, 2020]            Last day to file All Motions (including discovery
                                  motions)
  18   October 21, 2020
  19
       [August 15, 2020]          Last day to participate in a settlement
  20   NO CHANGE                  conference/mediation
  21   August 15, 2020
  22   [August 20, 2020]          Last day to file notice of settlement / joint report re
  23   NO CHANGE                  settlement
       August 20, 2020
  24
  25   [August 31, 2020] at       Post Mediation Status Conference
       1:30p.m.
  26   NO CHANGE
  27   August 31, 2020 at
       11:30a.m.
  28
                                               12
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 275-1 Filed 06/16/20 Page 13 of 13 Page ID
                                  #:7540



   1     V.      CONCLUSION
   2          For the foregoing reasons, good cause exists to modify the Scheduling Order
   3 to extend all pretrial deadlines as proposed.
   4 DATED: June 16, 2020                 Respectfully submitted,
   5
                                          Mark Migdal & Hayden
   6
                                          By: /s/ Etan Mark
   7
                                              Etan Mark
   8                                          Attorneys for Plaintiffs Patricia Rodgers,
   9                                          Jennifer Ribalta, and Izaar Valdez

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               13
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
